 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   IN RE ALEJANDRO CERVANTES,              No. 1:20-cv-00837-DAD
12                  Debtor,
13   THOMAS O. GILLIS,                       ORDER CONSOLIDATING CASES
14                  Appellant                No. 1:20-cv-00822-DAD
15         v.                                No. 1:20-cv-00834-DAD
16   TRACY HOPE DAVIS, United States
     Trustee, MICHAEL H. MEYER, Chapter
17   13 Trustee,
18                  Appellees.
19
     IN RE JULIE BARRERA MARTINEZ
20   AND BLANCA ESMERALDA
     CHINCHILLA,
21
                    Debtors,
22
     THOMAS O. GILLIS,
23
                    Appellant
24
           v.
25
     TRACY HOPE DAVIS, United States
26   Trustee, MICHAEL H. MEYER, Chapter
     13 Trustee,
27
                    Appellees.
28
                                             1
 1
      IN RE THOMAS O. GILLIS,
 2
                          Debtor,
 3
      THOMAS O. GILLIS,
 4
                          Appellant
 5
              v.
 6
      TRACY HOPE DAVIS, United States
 7    Trustee, MICHAEL H. MEYER, Chapter
      13 Trustee,
 8
                          Appellees.
 9

10

11           On May 4, 2021, appellee Tracy Hope Davis, United States Trustee for Region 17,
12   appellee Michael H. Meyer, Chapter 13 trustee, and appellant Mr. Thomas O. Gillis filed a joint
13   stipulation seeking to consolidate the above-captioned bankruptcy appeal, In re Alejandro
14   Cervantes, No 1:20-cv-00837-DAD, with the two related bankruptcy appeals also assigned to this
15   court, In re Julie Barrera Martinez and Blanca Esmeralda Chinchilla, No. 1:20-cv-00822-DAD,
16   and In re Thomas O. Gillis, No. 1:20-cv-00834-DAD. (Doc. No. 15 at 1–2.) The parties also
17   stipulate that a single brief be filed by each party to the appeals and one optional reply brief by
18   the appellant. (Id. at 2)
19           Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, “[i]f actions before the
20   court involve a common question of law or fact, the court may: (1) join for hearing or trial any or
21   all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to
22   avoid unnecessary cost or delay.” In exercising its discretion, the court “weighs the saving of
23   time and effort consolidation would produce against any inconvenience, delay, or expense that it
24   would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).
25           Here, the court finds that the above-captioned actions involve the same or similar parties,
26   claims, and questions of fact or law, and that consolidation will avoid unnecessary costs and
27   duplication of proceedings. Thus, good cause exists to consolidate these cases.
28
                                                         2
 1        Accordingly,

 2              1. The above-referenced cases shall be consolidated for all purposes pursuant to Rule

 3                 42(a);

 4              2. The Clerk of the Court is directed to file this order in each of the above-referenced

 5                 cases; and

 6              3. Going forward, the parties and the Clerk of the Court are directed to file

 7                 documents under only the lead case number. Future captions should indicate the

 8                 lead case number followed by the member case numbers as follows:

 9                 Lead Case:             1:20-cv-00837-DAD

10                 Member Cases:          1:20-cv-00822-DAD

11                                        1:20-cv-00834-DAD

12   IT IS SO ORDERED.
13
       Dated:     May 5, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
